Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142627(94)(95)                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 142627
  v                                                                 COA: 292385
                                                                    Wayne CC: 02-011197-FC
  JOSEPH LASHAWN VAUGHN,
             Defendant-Appellant.
  ____________________________________


          On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument is considered and it is granted to the extent that the Attorney
  General may present oral argument limited to eight minutes of the time allotted to
  plaintiff-appellant.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2012                       _________________________________________
                                                                               Clerk